NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

FEDERAL NATIONAL MORTGAGE                      )
ASSOCIATION,                                   )
                                               )
             Appellant/Cross-Appellee,         )
                                               )
v.                                             )      Case No. 2D17-1156
                                               )
FARANAK ESFAHANI,                              )
                                               )
             Appellee/Cross-Appellant,         )
                                               )
and                                            )
                                               )
BAHRAM ZAMANI ALAVIJEH a/k/a                   )
ALAVIJEH BAHRAM ZAMAN a/k/a                    )
BAHRAM ZAMANI ALAVIJEH; and                    )
REZA HAJAIN,                                   )
                                               )
             Appellees.                        )
                                               )

Opinion filed October 12, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Robert R Edwards of Choice Legal Group,
P.A., Fort Lauderdale, for Appellant.

Randall O. Reder, Tampa, for Appellee/
Cross-Appellant.

Robert E. Biasotti of Biasotti Law, Saint
Petersburg, for Appellee Bahram Zamani
Alavijeh.

No appearance for Appellee Reza Hajain.
PER CURIAM.


           Affirmed. The cross-appeal is dismissed as moot.




LaROSE, C.J., and KHOUZAM and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                      -2-